EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Boa Tran on 4/23/21.

The application has been amended as follows: 

In the specification:

Amend the two paragraphs that start at page 7 line 12 as follows:

FIGs. 2A-2B and FIGs. 3A-3B show various exemplary views of a housing for the ventilation unit. The controller is typically below the ventilation unit adjacent to a suite of air sensors. In this embodiment, the baffle divides the ventilation unit into two spaces and can seal off air from the outside or alternatively can be opened. In the view of FIG. 3B, the baffle is opened to allow free air flow, and can be closed 3A, a ½" hole is provided for continuous monitoring of outside air even when the vent is closed. 
FIG. 4 shows an exemplary controller unit. In one embodiment, the unit is installed even with the damper in the closed position will allow enough air to flow over continuous outside air reading 

In the claims:
1. (currently amended) A system, comprising:
an inlet to collect air from outside a building;
an air filter coupled to the inlet;
a baffle to receive air from the inlet;
an actuator coupled to the baffle;
one or more sensors exposed to air from the air filter to determine air quality;
a controller coupled to the one or more sensors and the actuator, the controller closing the baffle if air quality is below a threshold; and
an outlet positioned after the baffle to deliver air to the building, wherein the controller makes air characteristic entries on a blockchain with Proof of Work Collaborative (POW-C) with a wallet ledger where a result of on a network with a security miner that oversees the network prior to one or more full nodes distributing workload to , the controller programmed to allow all miners participating in a blockchain network to solve equations together, confirm transactions together, find new blocks together, and combine their work and calculations without having to compete, thereby supporting the POW-C and reducing the energy required to process a transaction.

9. (currently amended) The system of claim 1, wherein the baffle in the closed position allows air to flow over the sensors to get a continuous outside air reading.



20. (currently amended) The system of claim 1, comprising a phone app to provide options to make automated commands based on pre-set conditions and the controller follows 


21. (currently amended) A system, comprising:
an inlet to collect air from outside a building;
an air filter coupled to the inlet;
a baffle to receive air from the inlet;
an actuator coupled to the baffle;
one or more sensors exposed to air from the air filter to determine air quality;
a controller coupled to the one or more sensors and the actuator, the controller closing the baffle if air quality is below a threshold, the controller controlling a make-up , and wherein the controller communicates on a network with a security miner that oversees the network prior to one or more full nodes distributing workload to other miners, the controller programmed to allow all miners participating in the blockchain network to solve equations together, confirm transactions together, find new blocks together, and combine their work and calculations without having to compete, thereby supporting the POW-C and reducing the energy required to process a transaction; and
an outlet positioned after the baffle to deliver air to the building.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: related to both independent claims 1 and 21, the present invention pertains to a system that specifically requires an inlet to collect air from outside a building, an air filter, a baffle to receive air from the inlet, an actuator coupled to the baffle, one or more sensors to the air from the filter to determine air quality, a controller coupled to the sensors and actuator, the controller closing the baffle if air quality is below a threshold, wherein the controller makes air characteristic entries on a blockchain, and an outlet to deliver air to the building. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above system .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelton et al. (US 2018/0048485 A1) discloses an integrated building management sensor system that utilizes blockchain technology but does not teach Proof of Work Collaborative with a wallet ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746